     USDC IN/ND case 1:21-cv-00056 document 1 filed 02/08/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

JERMAYNE WILLIAMS,                          )
                                            )
     Plaintiff,                             )
                                            )
v.                                          )       CAUSE NO.
                                            )
ALLEN COUNTY SHERIFF,                       )
MICHAEL STUMP, GARY APPS,                   )
KYLE POOR, KEVIN DALMAN,                    )
CHAD REEVES, AARON WYMER,                   )
SCOTT SANDERSON and                         )
VANCE PRUDEN,                               )
                                            )
     Defendants.                            )


                                        COMPLAINT

     Plaintiff, by counsel, alleges against the Defendants as follows:

         1. The Plaintiff is Jermayne Williams who served a Notice of Tort Claim upon the

             Allen County Sheriff on or about September 9, 2019, a copy of which is attached

             hereto, made a part hereof, and incorporated herein as Exhibit “A”.

         2. Defendants include:

                  a. Allen County Sheriff who is named in his representative capacity as the

                     employer of the individually-named Defendants whose actions, conduct,

                     and omissions caused the Sheriff to be liable under the tort laws of the State

                     of Indiana;

                  b. Defendants Michael Stump, Gary Apps, Kyle Poor, Kevin Dalman, Chad

                     Reeves, Aaron Wymer, Scott Sanderson, and Vance Pruden are Allen

                     County Sheriff’s Department employees who were acting as persons under
USDC IN/ND case 1:21-cv-00056 document 1 filed 02/08/21 page 2 of 3


              color of law and are sued in their individual capacities for using excessive

              force upon the Plaintiff, and/or for failing to intervene and prevent excessive

              force from being used upon the Plaintiff when they had a meaningful

              opportunity to do so. Against these Defendants, this Complaint is brought

              under the Fourteenth Amendment of the United States Constitution and 42

              U.S.C. § 1983.

   3. As a result of the excessive force of the individual officer Defendants, Plaintiff

      suffered a fist punch to his face by Michael Stump which resulted in a broken tooth

      and bleeding from his mouth, as well as physical pain and difficulty breathing.

   4. Plaintiff requested medication for pain, but was instead given medication meant for

      a neighboring inmate, and this wrong medication caused Plaintiff to become

      nauseous, caused his heart to race, and did nothing for his tooth pain.

   5. The individually-named Defendants are liable for excessive force and denial of

      substantive due process under the Fourteenth Amendment of the United States

      Constitution (as Plaintiff was a pretrial detainee while in the Allen County Jail),

      and the individual Defendants are liable for battery against the Plaintiff. The

      individually-named Defendants are liable for the use of excessive force, or allowing

      the use of excessive force on Plaintiff when they had a meaningful opportunity to

      intervene, but failed to do so.

   6. Plaintiff alleges that he was damaged and injured as a result of the beating he

      received at the Allen County Jail, including physical pain, mental anguish, a broken

      tooth, bleeding from his mouth, and receiving the wrong medication which caused


                                         2
       USDC IN/ND case 1:21-cv-00056 document 1 filed 02/08/21 page 3 of 3


                him to become nauseous and his heart to race. These damages and injuries were

                intentionally and purposely inflicted by the Defendants warranting in imposition of

                both compensatory and punitive damages.

                WHEREFORE, Plaintiff prays for judgment against the Defendants for

        compensatory damages, punitive damages, reasonable attorney’s fees and costs, and for all

        other just and proper relief in the premises.

                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.




                                                        Respectfully submitted,

                                                        CHRISTOPHER C. MYERS & ASSOCIATES



                                                        /s/ Christopher C. Myers
                                                        Christopher C. Myers, #10043-02
                                                        809 South Calhoun Street, Suite 400
                                                        Fort Wayne, IN 46802
                                                        Telephone: (260) 424-0600
                                                        Facsimile: (260) 424-0712
                                                        Email:         cmyers-myers-law.com
                                                        Counsel for Plaintiff




                                                  3
